          Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES,                          :
                                                 3:16-CR-130
                                        :
              v.
                                        :     (JUDGE MANNION)

TREVON JACKSON,                         :

                    Defendant           :

                                MEMORANDUM

I.    BACKGROUND
     On June 15, 2020, defendant Trevon Jackson filed, pro se, his fourth
Emergency Motion for Compassionate Release and for a Modification in
Sentence under 18 U.S.C. §3582(c)(1)(A), as amended by the First Step Act
(“FSA”), Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), and request
for transfer to home confinement related to his 60-month sentence due to the
COVID-19 pandemic and his underlying “chronic medical conditions”,
namely, hypertension, asthma, tinnitus, and migraines, which he alleges put
“him at increased risk from COVID-19.” (Doc. 61). (See also Docs. 51, 53 &
55).1 Jackson alleges that the pandemic and his medical conditions “provide
an extraordinary and compelling reason for [a] compassionate reduction in




      1
        The court notes that since it stated the background of Jackson’s case
in its June 5, 2020 Memorandum (Doc. 58), it will not be fully repeated herein.
                                        1
          Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 2 of 15




[his] sentence.” Jackson further alleges that he does not pose a danger to
anyone’s safety.
     Jackson is currently confined in prison at LSCI-Allenwood, Low
Security Camp, located in White Deer, Pennsylvania, and he seeks the court
to release him to his house in Wilkes-Barre, Pennsylvania, with his wife and
children.2 He states that he has served 3 years and 5 months of his sentence,
and that he is due to be released to a halfway house on January 26, 2021.
Jackson’s projected release date from prison, with good conduct time, is May
27, 2021. (Doc. 53 at 21).
     With respect to the exhaustion issue, Jackson contends that the court
has jurisdiction to decide his motion on the merits since more than 30 days
have now passed since he submitted his requests for compassionate release
to the Warden.




      2
        The number of COVID-19 cases in a federal prison can be found at
COVID-19          Cases,       Federal        Bureau        of      Prisons,
https://www.bop.gov/coronavirus/. According to the BOP’s website as of
September 4, 2020, there was one positive case of COVID-19 among
inmates and one positive case for staff at Allenwood Low FCI, and both
recovered.
       Since the government has outlined the safety procedures and
protocols enacted by the BOP in prisons to protect inmates and staff and
cites to the BOP’s websites, they are not repeated herein. (Doc. 65 at 7-14).
See also BOP website at: www.bop.gov/coronavirus/index.jsp.
       The court also notes that Luzerne County, where Jackson is seeking
to be released on home confinement, has 3,894 positive cases of COVID-19
and 189 deaths as of September 8, 2020. See Pa. Dept. of Health website.
                                        2
       Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 3 of 15




      Jackson again attached Exhibits to this motion, including copies of his
BOP administrative requests for home confinement and responses from
Warden White, as well as copies of his BOP medical records. He also
submitted copies of his prison education records.
     With respect to his administrative remedy requests attached to his
fourth motion, Jackson again included Warden White’s April 2, 2020 denial
of his March 24, 2020 Inmate Request for compassionate release due to
COVID-19 and his medical conditions. (Doc. 61 at 23-24).
     Jackson also again submitted a copy of his Inmate Request dated April
8, 2020 stating that he was “dissatisfied” with the Warden’s response to his
request for compassionate release and that he “face[s] substantial risk and
vulnerability to contract the [COVID-19 virus]” according to the CDC
guidelines. Jackson attached a copy of the Warden’s April 10, 2020 denial of
his April 8, 2020 request to his second motion. In his response, the Warden
stated that Jackson did not meet the all of the criteria contained in Attorney
General Barr’s Memo as well as in the CARES Act. (See Doc. 53 at 11-13).
     On June 15, 2020 and July 8, 2020, Jackson filed letters to the court in
support of his motion with Exhibits. (Docs. 62 & 63).
     On July 15, 2020, the government filed its brief in opposition to
Jackson’s motion arguing that it should be denied on its merits. (Doc. 65).
     On July 24, 2020, Jackson filed his reply brief with attached Exhibits.
(Doc. 66).



                                      3
          Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 4 of 15




      On August 13, 2020, Jackson filed an emergency request for a hearing
regarding his instant motion stating that LSCI Allenwood has had its first
positive case of COVID-19. Jackson attached as an Exhibit to his request a
copy of Warden White’s August 3, 2020 Memo to inmates stating that LSCI
Allenwood had its first confirmed positive inmate case but indicating that it
was discovered during the inmate’s intake screening at the prison and that
“exposure was limited.” (Doc. 67). The Warden also re-emphasized the
safety requirements that would be enforced at LSCI Allenwood.
      It is now clear from his filings and exhibits that Jackson has exhausted
his BOP administrative remedies regarding his Inmate Requests for
Compassionate Release.
      Jackson’s       fourth   motion   for   compassionate    release     under
§3582(c)(1)(A)(i), (Doc. 61), will be denied on its merits.3


      3
       To the extent Jackson is again seeking the court to order the BOP to
deem him eligible for immediate home confinement designation under the
Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub.
L. 116-136, §12003, as the court previously held, it does not have authority
to grant his request for relief and order the BOP to release him to home
confinement. See United States v. McCann, 2020 WL 1901089, *3 (E.D. Ky.
April 17, 2020) (“While the CARES Act gives the BOP broad discretion to
expand the use of home confinement during the COVID-19 pandemic, the
Court has no authority under this provision to order that a prisoner be placed
on home confinement.”) (citation omitted). See also United States v. Logan,
2020 WL 2559955, *2 (W.D. N.C. May 20, 2020) (“The Defendant
alternatively moves the Court to order his release to home confinement due
to the ongoing COVID-19 pandemic. This request, however, must also be
denied. The discretion to release a prisoner to home confinement lies solely
with the Attorney General.”). See also 18 U.S.C. §3621 (the BOP is provided
                                        4
       Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 5 of 15




II.   DISCUSSION4

      The court will first consider the exhaustion issue since it is a threshold
matter. See United States v. Gadsden, 2020 WL 3871083, *1 (W.D. Pa. July
9, 2020) (“In United States v. Raia, 954 F.3d 594 (3d Cir. 2020), the court of
appeals held that district courts cannot consider requests for compassionate
release under the First Step Act until a prisoner has exhausted his
administrative remedies.”).
      No doubt that the court must “confirm that exhaustion is satisfied
because [the Third] Circuit has held that §3582(c)(1)(A)’s exhaustion
requirement is mandatory.” United States v. Davidson, 2020 WL 4877255,
*5 (W.D. Pa. Aug. 20, 2020) (citing United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020) (mandating “strict compliance” with §3582(c)(1)(A)’s
exhaustion requirement)). “The defendant carries the burden of showing that
he or she is entitled to a sentence reduction under the statute.” United States
v. Schultz, ––– F.Supp.3d ––––, 2020 WL 1872352, at *2 (W.D. N.Y. April
15, 2020) (citation omitted). “A defendant proceeding on his or her own


with the sole authority and discretion to designate the place of a defendant’s
confinement).
      4
       Jackson, age 28, is currently serving a 60-month prison sentence that
was imposed by this court on December 19, 2016, after he pled guilty to
transporting a minor in interstate commerce with intent to engage in criminal
sexual activity, aid and abet, 18 U.S.C. §2423(a). (Doc. 36). The court also
ordered Jackson to be on five years of supervised release after he was
released from prison. Jackson is also required to register as a sex offender
pursuant to the Sexual Offender Registration and Notification Act. See 42
U.S.C. §16901, et seq.
                                       5
       Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 6 of 15




motion may meet that burden by demonstrating (1) that he or she satisfied
the statutory exhaustion requirement, (2) that extraordinary and compelling
reasons exist for a sentence reduction, and (3) that a sentence reduction is
consistent with the applicable Sentencing Guidelines provisions.” Id.
(citations omitted).
      “Prior to petitioning a court for relief under §3582(c), a defendant must
first file an administrative request for compassionate release with the warden
of their facility and then either: (1) fully exhaust BOP’s administrative
remedies; or (2) wait thirty (30) days from the date their administrative
request was filed with the warden.” United States v. Davidson, 2020 WL
4877255, *5 (W.D. Pa. Aug. 20, 2020). Thus, “[a] prisoner may file a motion
for compassionate release with the sentencing court ‘after [he or she] has
fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.’” United States v. Harris, 812 Fed.Appx. 106, 107 (3d
Cir. 2020) (citing 18 U.S.C. §3582(c)(1)(A) (emphasis original). Further, “the
[compassionate release] statute states that the defendant may file the
motion thirty days after the warden receives his request.” Id. (citing United
States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (“But before they [file a
compassionate-release motion], defendants must at least ask the Bureau of
Prisons (BOP) to do so on their behalf and give BOP thirty days to
respond.”)).

                                      6
      Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 7 of 15




     “The defendant carries the burden of showing that he or she is entitled
to a sentence reduction under the statute.” United States v. Schultz, –––
F.Supp.3d ––––, 2020 WL 1872352, at *2 (W.D. N.Y. April 15, 2020) (citation
omitted). “A defendant proceeding on his or her own motion may meet that
burden by demonstrating (1) that he or she satisfied the statutory exhaustion
requirement, (2) that extraordinary and compelling reasons exist for a
sentence reduction, and (3) that a sentence reduction is consistent with the
applicable Sentencing Guidelines provisions.” Id. (citations omitted).
     As mentioned, since Jackson has submitted a request for
compassionate release with the Warden based on his medical conditions
and COVID-19, and 30 days has lapsed since he submitted his request, he
can now proceed with his motion in this court since he exhausted his
administrative remedies.
     As the court in United States v. Epstein, 2020 WL 2537648, *2 (D.N.J.
May 19, 2020), explained:
     Once a federally imposed sentence commences, a district court has
     limited authority to modify that sentence. Dillon v. United States, 560
     U.S. 817, 825 (2010) (“‘[A] judgment of conviction that includes [a
     sentence of imprisonment] constitutes a final judgment’ and may not
     be modified by a district court except in limited circumstances.”
     (alterations in original) (quoting 18 U.S.C. §3582(b)). One such
     authority for modifying a sentence is found in the recently-enacted First
     Step Act, which allows a defendant to be afforded compassionate
     release for “extraordinary and compelling reasons.” 18 U.S.C.
     §3582(c)(1)(A)(i).

     The First Step Act, §3582(c)(1)(A)(i), provides in relevant part:


                                      7
       Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 8 of 15




      (c) Modification of an imposed term of imprisonment. The court may
      not modify a term of imprisonment once it has been imposed except
      that—
      (1) in any case—
       (A) the court, upon motion of the Director of the Bureau of Prisons,
           or upon motion of the defendant after the defendant has fully
           exhausted all administrative rights to appeal a failure of the
           Bureau of Prisons to bring a motion on the defendant’s behalf or
           the lapse of 30 days from the receipt of such a request by the
           warden of the defendant’s facility, whichever is earlier, may
           reduce the term of imprisonment (and may impose a term of
           probation or supervised release with or without conditions that
           does not exceed the unserved portion of the original term of
           imprisonment), after considering the facts set forth in section
           3553(a) to the extent that they are applicable, if it finds that –
      (i) extraordinary and compelling reasons warrant such a reduction.
      Thus, “a defendant seeking a reduction in his sentence under the First
Step Act [“FSA”] ‘bears the burden of satisfying both that he has (1)
exhausted remedies before seeking judicial review, and (2) that compelling
and extraordinary reasons exist to justify compassionate release.’” Id.
(citation omitted).
      The government argues that Jackson has failed to establish that
“extraordinary and compelling reasons” support a reduction of his sentence,

                                       8
       Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 9 of 15




and that he has not met his burden to show that a reduction is warranted in
light of the relevant §3553(a) factors.
     The government states that “[t]he Sentencing Commission’s policy
statement defines ‘extraordinary and compelling reasons’ to include certain
specified categories of medical conditions.” (Doc. 65 at 15) (citing USSG
§1B1.13, cmt. n.1(A)). However, as the court in Epstein, id. at *3, pointed
out, “the Sentencing Commission had defined th[e] term [“compelling and
extraordinary reasons”] as it relates to the BOP’s discretion under the
previous version of section 3582(c)(1)(A), it has not, however, updated its
Policy Statement since the passage of the First Step Act.” (citing United
States v. Rodriquez, ––– F. Supp. 3d ––––, 2020 WL 1627331, at *3 (E.D.
Pa. Apr. 1, 2020); see also U.S. Sentencing Guidelines Manual (“U.S.S.G.”),
§1B1.3, Application Note 1 (U.S. Sentencing Comm’n 2018)). In any event,
“the Policy Statement provides useful guidance for district courts in
assessing a defendant’s eligibility for compassionate release, but it ‘does not
constrain [a court’s] independent assessment of whether ‘extraordinary and
compelling reasons’ warrant a sentence reduction under §3852(c)(1)(A).’” Id.
(citation omitted). “The Policy Statement provides that a defendant may
show extraordinary and compelling reasons for compassionate release
based on the medical condition of the defendant, the age of the defendant,
the defendant’s family circumstances, or for “other reasons.” Id. (citing
U.S.S.G. §1B1.13, Application Note 1).



                                          9
       Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 10 of 15




      In the instant case, as in Epstein, id. at *3, Jackson seeks
compassionate release based on his medical conditions, as such, he “may
show extraordinary and compelling reasons for release … where (1) ‘[t]he
defendant is suffering from a terminal illness (i.e., a serious and advanced
illness with an end of life trajectory),’ or (2) he or she is[:] (I) suffering from a
serious physical or medical condition, (II) suffering from a serious functional
or cognitive impairment, or (III) experiencing deteriorating physical or mental
health because that of the aging process, that substantially diminishes the
ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.”
(citation omitted).
      The court first addresses whether Jackson has demonstrated
extraordinary and compelling reasons for compassionate release, under the
FSA, based on his medical conditions.
      In its brief, (Doc. 65 at 19-20), the government states:
      Jackson asserts that he suffers from a myriad of medical conditions,
      including asthma, chronic migraines, hypertension, ADD, and bipolar
      depression (Doc. 61, p. 23) that make him more vulnerable to
      becoming seriously ill should he contract COVID-19. Jackson’s
      asserted conditions, however, do not rise to the level of severity
      required under the policy statement. The same has already been
      determined by Warden White of FCI Allenwood in evaluating and
      denying Jackson’s request for reduction in sentence on April 2, 2020.
      (Doc. 61, p. 24). The same was determined for a second time on April
      10, 2020 by Warden White of FCI Allenwood in response to a renewed
      inquiry by Jackson. The Warden’s response confirmed that Jackson’s
      risk score was “low” after consideration of BOP’s nine identified criteria,
      including the claimed medical and mental health issues, and whether

                                         10
      Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 11 of 15




      the primary offense involved a sex offense. Doc. 57, p. 5). Jackson has
      not identified any condition that is terminal. Jackson has not claimed
      that his medical concerns substantially diminish his ability to provide
      self-care within the environment of a correctional facility and from
      which he is not expected to recover. USSG §1B1.13, cmt. n1 (A)(ii). In
      fact, Jackson’s BOP medical records show that his diagnosed
      conditions are controlled by his prescribed medications and that he is
      receiving the proper medical care.

      Also, as the government points out, Jackson basically indicates in his
motion that he can perform a variety of jobs if he is released from prison
based on his training and educational courses he completed in prison but
does not indicate any physical limitations. (See Doc. 66 at 4) (Jackson
alleges he has job offer to work as a construction laborer). As such, the
government contends that “Jackson’s assertions are indicative of a
physically competent and able individual – inside and outside a prison
facility. (Doc. 65 at 20).
      In short, Jackson has not demonstrated that he would be at a greater
risk to suffer severe complications if he did contract COVID-19 and, his
medical conditions do not qualify as an “extraordinary or compelling reason”
warranting his release from prison. See “People Who Are at Higher Risk for
Severe       Illness,”       https://www.cdc.gov/coronavirus/2019-ncov/need-
extraprecautions/people-at-higher-risk.html.
      In Epstein, id. at *2, the elderly defendant, who had contracted COVID-
19 and recovered, was much older than Jackson and suffered from much
more serious conditions, namely, he was “74 years old and suffers from


                                       11
      Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 12 of 15




numerous underlying conditions, including heart disease, hypertension,
diabetes, renal impairment, and obesity, that are known comorbidities for
COVID-19.” Nonetheless, the court in Epstein, id. at *4, found “that
Defendant’s conditions are being properly managed by the BOP at Otisville
and that Defendant has not demonstrated extraordinary and compelling
reasons for his release to home confinement.”
     In the present case, Jackson is being properly treated for his conditions
at LSCI Allenwood, (see Doc. 61-1, Jackson’s asthma and hypertension
were controlled by medications), and he does not have any medical
conditions which are so severe that they could be considered “extraordinary
or compelling.” See id. at *5. (See also Doc. 66 at 14, Jackson’s lab test
indicated that his kidney function looked good).
     Also, Jackson does not allege that he was exposed to the COVID-19
virus at LSCI Allenwood, nor has he controverted with any evidence the
substantial steps identified in the government’s brief that the BOP is taking
to protect the health and safety of both inmates and staff at the prison.
     As the court in Epstein, id. at *6, concluded, “[m]ere ‘speculation
concerning possible future conditions does not constitute a ‘compelling
reason’ for release.” (citing United States v. Veras, 2020 WL 1675975, at *4
(M.D. Pa. Apr. 6, 2020); see also Raia, 954 F.3d at 597 (“[T]he mere
existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release,



                                     12
      Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 13 of 15




especially considering BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread.”).
      As such, the court finds that Jackson has not met his burden and has
failed to show that extraordinary and compelling reasons exist warranting his
release from prison to home confinement.
      Under the FSA, the court is also required to consider “the factors set
forth in section 3553(a) to the extent that they are applicable” Id. at *3 (citing
§3582(c)(1)(A)). As in Epstein, id., the following factors in §3553(a)(1) and
(2), apply to the present case:
          (1) the nature and circumstances of the offense and the history and
              characteristics of the defendant;
          (2) the need for the sentence imposed—
              (A) to reflect the seriousness of the offense, to promote respect
                  for the law, and to provide just punishment for the offense;
            (B) to afford adequate deterrence to criminal conduct.
      Since the factual background of Jackson’s offense is detailed in the
government’s brief, (Doc. 65 at 3-7), and is not objected to, the court will not
repeat it herein. Suffice to say that the court finds that Jackson’s offense of
transporting a minor in interstate commerce with intent to engage in criminal
sexual activity was severe and that contrary to his allegation that “[h]is role
in the offense was unquestionably a minor one”, he is indeed a danger to the
community. As the government states in its brief, (Doc. 65 at 21), “the
underlying conduct that led to Jackson’s prosecution and incarceration – the

                                       13
       Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 14 of 15




interstate transportation of minors for the purposes of prostitution –
endangered the vulnerable minors as well as the safety of the community.”
Jackson himself recognizes the “very serious” nature of his offense. (Doc.
66 at 5).
       Jackson has failed to establish that he is not a danger to the
community. USSG §1B1.13(2). In fact, the government indicates, “[Jackson]
tried to mitigate his crimes by claiming that the conduct of the minors was
voluntary and that he did not ‘force’ them to participate in sexual acts” and,
“Jackson initially claimed that he did know the ages of V-1 [victim one] and
V-2 but later admitted that he knew they were minors.” (Doc. 65 at 7). Thus,
the court finds that Jackson’s committed a very serious crime involving
vulnerable minors, and that he presents a danger to the community.
       The court also finds that “the need for [Jackson] to serve the remainder
of his sentence still exists to ‘reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense’”,
and thus, “the section 3553(a) factors weigh against [his] release to home
confinement.” Epstein, at *3 (citing §3553(a)). Moreover, the 60-month
sentence imposed by the court on Jackson was a considerable downward
departure from the guidelines range of 120 to 135 months imprisonment.


III.   CONCLUSION
       Based on the foregoing, Jackson’s fourth motion for compassionate

release     from   prison   and   transfer   to   home   confinement,    under
                                       14
            Case 3:16-cr-00130-MEM Document 68 Filed 09/14/20 Page 15 of 15




§3582(c)(1)(A)(i), related to the COVID-19 pandemic, (Doc. 61), is DENIED

ON ITS MERITS. Insofar as Jackson is challenging the decision by the BOP

that he is not eligible for home confinement designation under the CARES

Act, the court will DISMISS it since the authority to make this determination

lies with the BOP Director and not the court. Jackson’s emergency request

for a hearing regarding his instant motion, (Doc. 67), is DENIED. An

appropriate order will follow.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge




Dated: September 14, 2020
16-130-02




                                          15
